Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 1 of 33




                           EXHIBIT 15
         Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 2 of 33




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                       Civil Action No.: 1:19-cv-09617-KPF
ELLIOT MCGUCKEN, an individual,
                                                       PLAINTIFF’S RULE 26(a)(2) EXPERT
Plaintiff,                                             DISCLOSURES

v.

NEWSWEEK LLC, a New York Limited
Liability Company; and DOES 1-10, inclusive,

Defendants.



         PLEASE TAKE NOTICE THAT, pursuant to Rule 26(a)(2) of the Federal Rules of

 Civil Procedure, Plaintiff hereby provides his initial disclosure of experts.

         Plaintiff makes these disclosures without waiving, and expressly reserving, any and all

 applicable privileges and immunities. Plaintiff reserves the right to further amend these

 disclosures pursuant to the applicable Federal Rules of Civil Procedure.

         Plaintiff hereby identifies and discloses his expert witnesses as follows:

         A.     RETAINED EXPERTS:

         Below is an identification of Plaintiff’s retained experts. A written report containing the

 conclusions and opinions of each expert, as well as the facts and data relied upon, is submitted
 herewith as Exhibit 1.

         1. Thomas Maddrey, 6333 E. Mockingbird Lane, Suite 167-476, Dallas, TX 75214.

         Thomas Maddrey’s billing rate is $550 per hour worked. His compensation is not

         contingent on the outcome of this case.

         B.     NON-RETAINED EXPERTS:

         Plaintiff does not currently have any non-retained experts to identify.

         In addition to the above, Plaintiff hereby adopts and incorporates herein by reference the

 expert disclosures of each and every other party to these proceedings.


                                                   1

                          PLAINTIFF’S RULE 26(a)(2) INITIAL EXPERT DISCLOSURES
       Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 3 of 33




       Plaintiff further reserves the right to call as witnesses at trial any and all parties and

percipient witnesses to the events at issue in this litigation, and to present the opinions of such

individuals who are herein and additionally disclosed as possible expert opinion witnesses.

       Plaintiff reserves the right to supplement this expert witness designation and to call at

trial any additional or supplemental witnesses.

       Plaintiff reserves the right to call at trial rebuttal witnesses who are not included in this

expert witness designation, as necessary.


Date: April 1, 2021                    By:     ______________________
                                               Scott Alan Burroughs, Esq.
                                               Laura M. Zaharia, Esq.
                                               DONIGER / BURROUGHS
                                               Attorneys for Plaintiff




                                                  2

                        PLAINTIFF’S RULE 26(a)(2) INITIAL EXPERT DISCLOSURES
Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 4 of 33




                           EXHIBIT 1
       Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 5 of 33



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK



ELLIOT MCGUCKEN, an individual,                )   Civil Action No.: 1:19-cv-09617-KPF
                                               )
           Plaintiff,                          )
                                               )
      v.                                       )   EXPERT REPORT OF
                                               )   THOMAS MADDREY
                                               )
NEWSWEEK, LLC, a New York Limited              )
Liability Company; and DOES 1-10, inclusive,   )
                                               )
                                               )
         Defendants.                           )
_______________________________                )   SUBMITTED APRIL 1, 2021
         Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 6 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 2 of 28


                                            INTRODUCTION

         I have been engaged by Plaintiff Elliot McGucken (“McGucken”) to provide expert

testimony in the above-captioned matter brought by Plaintiff against Defendants Newsweek, LLC

and DOES 1-10 (collectively, “Defendants”). McGucken has asked me to opine on issues related to

the photographic industry, professional photographic licensing, social media, copyright

infringement, fair use, and industry standards related to the same.

         The opinions below are based on my experience as a commercial, editorial, and fine art

photographer, an attorney specializing in copyright law, my role as General Counsel and Head of

National Content and Education of the American Society of Media Photographers, and a frequent

author, speaker, and presenter on matters relating to professional photography, licensing, and

copyright.

         In addition, I have had the opportunity to review many of the materials currently available in

this case, and my examination of these materials helped to inform my specific opinions. If additional

facts, materials, or circumstances become known or are made available to me after the rendering of

this report, I respectfully ask for the right to amend or supplement this document as required to

fully encompass the relevant facts.

         Subject to the above, if I were to be called upon as a witness in this case, I would, based on

my qualifications and experience, make the following statements:


    I.        QUALIFICATIONS

         I currently serve as General Counsel and Head of National Content and Education for the

American Society of Media Photographers (“ASMP”), one of the nation’s oldest and largest
          Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 7 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 3 of 28


commercial photography trade associations.1 For seventy-five years, this 501(c)(6) association has

had as its mission (in part) to support visual creators, and specifically photographers, by educating

them on business, licensing, and copyright practices, and advocating for sound implementation of

copyright policy and professional standards for photographers. Each week I review, edit, and discuss

licenses for photographers, and in my photo career as well as my professional career I have worked

on more than 1,000 licenses in the photographic industry.

          As part of my role with ASMP, I regularly interact with members who have questions

about licensing, copyright, and other legal aspects of photography. I have developed and regularly

present a slate of educational webinars, videos, and writings to serve members in their pursuit of the

best practices in the industry. In the last calendar year, I have spoken with more than 150 ASMP

members directly and had attendance at my webinars and seminars well into the thousands of

working, professional photographers.

          Additionally, I serve as a Director on the Board of the Copyright Alliance where I also am

part of the Amicus Briefing Committee, and I am the Designated Representative to the Authors

Coalition of America as well as the Coalition of Visual Artists. Further, I serve as Vice-Chair of the

Entertainment, Art, and Sports Law Section of the Dallas Bar Association. I am a member in good

standing of the Bar of the State of Texas, the United States Supreme Court, and the 2nd, 4th, 5th,

and 9th Circuit Courts of Appeals.

          A selection of my published works and speaking engagements include:

Selected Publications

          §   Thomas B. Maddrey, Photography, Creators, and the Changing Needs of Copyright
              Law, 16 SMU Sci. & Tech. L. Rev. 501 (2013).



1   AMERICAN SOCIETY OF MEDIA PHOTOGRAPHERS. http://www.asmp.org (last visited April 1, 2021).
          Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 8 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 4 of 28


          §   Thomas Maddrey, Does Mitigation Matter in Copyright Infringement Suits? The Fifth
              Circuit Weighs In, Dallas Bar Association, Headnotes, March 2021.

          §   Thomas Maddrey, Copyright in the Age of Social Media, Dallas Bar Association
              Headnotes, March 2020.

          §   Thomas Maddrey, How the Music Modernization Act Changes the Law, Dallas Bar
              Association Headnotes, March 2019.

          §   Thomas Maddrey, Media Licensing Tips and Pitfalls, Dallas Bar Association Headnotes,
              March 2018.

Recent Presentations

          §   (2021) Featured Speaker, The CASE Act: Small-Claims Copyright Court for Creators,
              Dallas Bar Association.

          §   (2020) Featured Speaker, Copyright Year in Review, 58th Annual Conference on
              Intellectual Property Law, Center for American and International Law.

          §   (2020) Featured Speaker, Instagram, Photography, and Automatic Sublicenses CLE
              Program, Dallas Bar Association.

          §   (2019) Featured Speaker, Copyright in the Arts, 57th Annual Conference on Intellectual
              Property Law, Center for American and International Law.

          §   (2017) Creator / Featured Speaker, Art Law Boot Camp CLE Program, Dallas Bar
              Association.

          My Publication and Selected Speaking Engagement list is included in my Curriculum Vitae, a

copy of which is designated Appendix 1.


    II.       PRIOR TESTIMONY

              Travis Duncan v. Blackbird Products Group, LLC
              United States District Court, Western District of Missouri, Southern Division
              Case No.: 17-03404-CV-S-BP
          Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 9 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 5 of 28


              Scott Gunnells v. Michael Joseph Teutul, et. al.
              United States District Court, Southern District of New York
              Case No.: 1:19-cv-05331-JSR

              Mark Seliger v. Breitbart News Network, LLC, et. al.
              United States District Court, Southern District of New York
              Case No.: 1:20-cv-02860-ER

              Mark Seliger v. Oath, Inc., et. al.
              United States District Court, Southern District of New York
              Case No.: 1:20-cv-02966-DLC

    III.      COMPENSATION
           For this matter, I am charging my current rate of $550.00 per hour worked. My

compensation is not contingent upon, or related in any way, to the outcome of this matter.


    IV.       MATERIALS CONSIDERED

           In preparing this Preliminary Expert Report (the “Report”), I have evaluated and base the

opinions herein on the materials and documents listed in Appendix 2.


    V.        BACKGROUND AND FACTS

           Based on the materials provided to me in this matter, the background is as follows. Plaintiff

McGucken is a photographer who created a landscape photograph of Death Valley, California (the

“Photograph”). McGucken posted the image on his social media account on the Instagram service

on March 13, 2019. An author of articles for Newsweek.com (“Newsweek”) posted a comment on

McGucken’s Instagram account requesting consent to use the Photograph on the for-profit website

Newsweek.com. McGucken did not respond to this comment or otherwise provide consent to

Newsweek. Subsequently, Newsweek displayed the Photograph as part of an article, which ran with

advertising, on its website via the Instagram API embedding feature. The Photograph remained part
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 10 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 6 of 28


of the article and posted online for a number of months before it was removed, and for 2-3 months

after McGucken alleged infringement. The subject Photograph and a screenshot of the article are

located for reference in Appendix 3.


    VI.       DISCUSSION AND OPINIONS

          This matter presents multiple, interrelated questions of photographic industry standards,

licensing and social media, fair use, general copyright matters.

              A. Professional Photography and Copyright Licensing

          McGucken is a professional photographer. That is, he makes money by creating visual works

and then selling them in a variety of media. Based on his website, he focuses on “fine art” and

creates prints of his works, as well as, like in this matter, licensing them for a fee to others who may

wish to reproduce them.2 McGucken’s work evinces skill and craft of a focused and dedicated

photographer. As a professional photographer, McGucken features his work on his website, on

Instagram, and on Facebook, the latter two of which are linked to from his website.3

          The core of all professional photography is the license. It is listed in statute, been held by the

courts, and taught by ASMP, that a copyright vests in the photographer at the moment the work is

fixed in a tangible medium.4 As I often note to visual creators, there is nothing else one has to do to

obtain a copyright in one’s work; the act of pressing the shutter will generally do that automatically.

          Once the photographer has taken the image and a copyright has been created, the

photographer now has a set of exclusive rights, three of which are the right to display the work, the

right to distribute the work, and the right to reproduce the work. The photographer may, at his



2 ELIOTT MCGUCKEN FINE ART PHOTOGRAPHY, https://www.emcgucken.com/ (last visited April 1, 2021).
3 Id.
4 17 U.S.C. §102.
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 11 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 7 of 28


discretion, enter into a contractual arrangement with the client to allow for usage through the vehicle

of a license. The license takes the rights that are owned exclusively by the photographer and allows a

smaller portion of those rights to be utilized by the client in a specific form and format. The license

is at the heart of professional photography.

         The purpose of the license is straightforward. It exists to enumerate and clarify those rights

which are being shared or divested by the photographer and outlines the bargain that is struck. To

allow a client to reproduce, distribute, or display my photographs, I must have entered into a license

(or be subject some statutorily recognized exception such as fair use) or the other party would be

infringing upon my exclusive copyright rights.

                   1. Social Media and Licensing

         At issue in this case is the interplay between McGucken and Newsweek, with Instagram as

the intermediary. Instagram has, in the past decade, become a critical outlet for the professional

photographer. Instagram has over one billion users (of which more than 500 million are active each

day)5 and those users upload 100 million photographs each day.6 In sum, 63% of Instagram users

visit Instagram daily.7 Simply put, the professional photography industry relies heavily on Instagram

to provide the platform that will result in a photographer’s livelihood continuing to exist.

         There are multiple types of Instagram Profiles, but the two most relevent here are public and

private. Of particular note, for a professional photographer, having a private profile severely curtails




5 FACEBOOK FOR BUSINESS, https://www.facebook.com/business/marketing/instagram# (last visited April
1, 2021).
6 INSTAGRAM BY THE NUMBERS: STATS, DEMOGRAPHICS & FUN FACTS,

https://www.omnicoreagency.com/instagram-statistics/ (last visited April 1, 2021).
7 SOCIAL MEDIA FACT SHEET, https://www.pewresearch.org/internet/fact-sheet/social-media/ (last visited

April 1, 2021).
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 12 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 8 of 28


the benefits of Instagram by depriving the creator of the views of the user base. And while the

argument is made that to prevent infringing uses like this, the photographer can simply make their

profile “private”, that is a false choice and bad policy. Most pointedly, a professional uses Instagram

to promote themselves and their work. Instagram provides that platform, but even more, provides

professional users with analytics, monetization opportunities, and other business focused resources.

Unless your profile is private. Then, as here, McGucken would have lost his ability to share his work

with the Instagram community. For photographers like McGucken, it should not have to be a choice

to avail yourself of the world’s most powerful image platform and then, when you do, essentially

elect to have your work infringed without your consent.

         When a user makes their profile “public”, as the vast majority of professional photographers

do, the photographer allows their work to be seen by others in the Instagram apps and at

Instagram.com. But Instagram also allows for work to be “embedded” in a different webpage.8

Embedding allows for an image to be displayed on a webpage or app different from Instagram itself.

         In the normal course of business in the photography industry, a website owner, publication,

or other client may identify an image that they wish to feature on their site, contact the

photographer, and enter into an arm’s-length transaction for a license to display or distribute the

work.

         There are multiple models of licensing, including “rights-managed” wherein there is a price

set for the specific usage contemplated (e.g. one-year, interior webpage only, North American use




8INTRODUCING WEB EMBEDDING INSTAGRAM CONTENT ON WEBSITES,
https://about.instagram.com/blog/announcements/introducing-web-embedding-instagram-content-on-
websites (last visited April 1, 2021).
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 13 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 9 of 28


only, exclusive use).9 Alternatively there are “royalty-free” licenses which allow for a broad set of

uses for one price.10 Additionally, hybrid and other emerging models can be seen regularly in

industry practice.

         Here, Newsweek ran a story about Death Valley which, in large measure, was taken from a

different story from the publication the San Francisco Gate (“SF Gate”). SF Gate had contacted

McGucken, interviewed him, and properly licensed the work for publication from him. Newsweek,

having at some point seen or become aware of this article (as it is referenced in some places

verbatim), attempted to contact McGucken, received no response or affirmative consent to use his

work, and then, via the embed feature of Instagram’s API, proceeded to illustrate the article with the

image nevertheless.

         By following a standard industry practice of reaching out to a creator before featuring their

work, SF Gate was not an outlier. Based on the documents produced by McGucken, the

publications The Daily Mail, the National Parks Conservation Association, PetaPixel, Smithsonian

Magazine, AccuWeather, Atlas Obscura, and Live Science all responsibly spoke with McGucken,

obtained his consent, and provided one or more forms of compensation prior to posting his

images.11 Newsweek, however, chose not to do so, and took for free what other publications had to

negotiate for: McGucken’s image. It is a core tenant of the industry of visual creators, and

photographers specifically, that copyright, licensing, and permission is sacrosanct. To proceed

otherwise would give organizations like Newsweek what in essence is a 100 million photo-a-day free

pass from ever having to pay for the visual content that drives readership, clicks, and monetization.


9 See AMERICAN SOCIETY OF MEDIA PHOTOGRAPHERS, Professional Business Practices in Photography,
Glossary of Industry Terms, p. 438 (7th Edition 2008).
10 Id.

11 See Bates No. MCGUCKEN 000016-053, MCGUCKEN00059-083
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 14 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 10 of 28


This strikes at the heart of copyright statute and jurisprudence which, as the 2nd Circuit aptly

described in a recent opinion when discussing the scenario that if users could appropriate all images

for free: “This, in turn, risks disincentivizing artists from producing new work by decreasing its value

– the precise evil against which copyright law is designed to guard.”12


                   2. Instagram Addresses Embedding

         The pleadings and motions in this case show fundamental disagreements on the nature of

the license granted and the policies of not only Newsweek, but also Instagram. During the pendency

of this case, a separate matter being heard in District Court in the Southern District of New York

released an opinion that, in short, deeply concerned all visual creators. That case, Sinclair v. Ziff-

Davis13, is deeply briefed in the materials by the parties, but its impact on the industry had two major

prongs. First, associations like ASMP heard immediate and clear outcry at the interpretation of the

court. On behalf of ASMP and seven other visual creator groups, I drafted a letter on April 17, 2020

to the CEO’s of Instagram and Facebook discussing the matter and registering the concerns of the

industry.14 A few months later, on June 4, 2020, Instagram, through a spokesperson, said:

         “While our terms allow us to grant a sub-license, we do not grant one for our embeds API.
         Our platform policies require third parties to have the necessary rights from applicable rights
         holders. This includes ensuring they have a license to share this content, if a license is
         required by law.”15


12 Andy Warhol Foundation for the Visual Arts, Inc. v. Goldsmith, 2021 WL 1148826, at *15 (C.A.2 (N.Y.), 2021).
13 Sinclair v. Ziff Davis, LLC, 454 F.Supp.3d 342 (S.D.N.Y., 2020).
14 LETTER TO INSTAGRAM FROM ASMP AND SEVEN OTHER VISUAL CREATORS GROUPS, American

Association of Media Photographers, https://www.asmp.org/advocacy/letter-to-instagram-from-asmp-and-
seven-other-visual-creators-groups/ (last visited April 1, 2021).
15 Lee, Timothy, INSTAGRAM JUST THREW USERS OF ITS EMBEDDING API UNDER THE BUS, Ars Technica.

https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-
bus/ (last visited April 1, 2021).
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 15 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 11 of 28


         This clear indication by Instagram’s parent company Facebook’s spokesperson, reset the

table on the matter that was at issue in Sinclair, and again in the instant case. Other writers from

publications on all sides of this issue drafted articles about how Instagram finally clarified a policy

that had engendered outrage in the community of Instagram users.16 Sinclair was successful in her

motion for reconsideration, and visual creators were able to move forward knowing it was not

Instagram’s intention to divest an entire industry of its copyrights.


                   3. Newsweek’s Policies and Procedures

         As part of the documents I was provided to review was a deposition of a designated

corporate representative for Newsweek, Director of Photography Diane Rice. As part of this

deposition, Ms. Rice discussed a document that she authored and that outlines Newsweek’s policy

and guidelines for posting photographs.17 In large measure, these policies do reflect industry

standards.

         For example, Clause 3 states: “Do not use images without requesting permission: Do

not use photos from ‘free stock sites’, screen grabs from videos or social media, unless you have

express permission from the image creator.”18 (emphasis in original). Here, we see a policy that is



16 See, e.g., Robertson, Adi, INSTAGRAM SAYS SITES NEED PHOTOGRAPHERS’ PERMISSION TO EMBED POSTS,
The Verge, https://www.theverge.com/2020/6/5/21281618/instagram-photo-embed-sublicense-copyright-
lawsuit-newsweek-mashable (last visited April 1, 2021); INSTAGRAM SAYS YOU NEED PERMISSION TO
EMBED SOMEONE’S PUBLIC PHOTOS, PetaPixel, https://petapixel.com/2020/06/05/instagram-says-you-
need-permission-to-embed-someones-public-photos/ (last visited April 1, 2021); Bonifacic, I., INSTAGRAM
MAY REQUIRE PERMISSION BEFORE EMBEDDING PHOTOS, engadget, https://www.engadget.com/instagram-
embed-feature-statement-202123688.html (last visited April 1, 2021); Smith, Ernie, INSTAGRAM’S SURPRISE
HEADACHE FOR DIGITAL PUBLISHERS, Associations Now,
https://associationsnow.com/2020/06/instagrams-surprise-headache-for-digital-publishers/ (last visited
April 1, 2021).
17 See generally, Rice Dep.; See Bates No. NEWS000001-002.

18 Bates No. NEWS000001
          Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 16 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 12 of 28


clear as to two pertinent details: (1) you must request permission; and, (2) do not use photos from

social media unless you have express permission from the image creator.

           Nowhere in this document does it note that there are different rules for embedding images,

but Ms. Rice made that distinction throughout her deposition.19 That distinction, however, is not

present in the policy, but the idea of express permission certainly is. One particular exchange

characterizes how Newsweek views this matter and stands in opposition to how photographers

would see the same. When asked if McGucken’s lack of response was “implied consent” to use the

image, Ms. Rice replied: “We don’t need permission to embed. We didn’t ask for permission to

embed.”20

           In this case, the author of the story did request permission from McGucken. And, unlike

other publications that sought his consent, when he did not respond, Newsweek embedded the

image where it appeared in the article in an analogous fashion to uploading it themselves. Seeking

consent, and when consent is not given, doing it anyway is the anthesis of industry standards and

practice in photography.

                    4. Fair Use and Illustration

           Newsweek offers an alternative to the idea that the image was properly sub-licensed to them

– that the image was excused from infringement due to fair use. Photographers often hear the

refrain of “fair use” when discussing usage of their images with clients and infringers. There may be

no larger gray area in copyright law in the minds of visual creators than what is and what is not a fair




19   See, e.g., Rice Dep. 89:15-24.
20   Rice Dep. 135:10-11.
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 17 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 13 of 28


use. The four factors outlined in Campbell v. Acuff-Rose21 are not well understood by many in the

visual arts, and this misunderstanding inflicts severe damage on both copyright holders and users.

         My opinion in this matter as relates to fair use will focus on two primary matters: the nature

of a photograph that is used on a website, and the harm to the market for McGucken as a

professional photographer. Factor one of the fair use analysis concerns the purpose and character

of the use; and more specifically, whether that use is transformative. The more transformative a use,

the more likely it is to be “fair”. In the preamble to Section 107 of the Copyright Act, the law notes

that certain uses are often examples of a fair use. These include “criticism, comment, news

reporting, teaching…”22 So what separates a fair use of an infringed image from that of just an

infringed image? In Ms. Rice’s deposition, she is asked a series of questions that drive towards

understanding how the image and the article relate.23 If the article is a critique, commentary, or news

reporting on the photograph itself, the first factor would tend towards fair use. An example of that

can be easily imagined such as an art critic’s column in the newspaper about a recent painting seen at

a local gallery opening. The article is specific commentary and critique (and news reporting) on the

image itself. That is not what we have here.

         As Ms. Rice noted, “the story is about the formation of this lake.”24 The story is not about

McGucken. It is not about the photograph. It is about a weather pattern in Death Valley that

produced a lake, and the way to illustrate that matter is to show a picture of weather occurring in

Death Valley. The article draws upon experts who opine about the weather and this lake that was

created. They do not comment and critique the image, but rather the cause. For a photographer like


21 Campbell v. Acuff-Rose Music, Inc., 510 US 569 (1994).
22 17 U.S.C. § 107.
23 Rice Dep. 176:15 – 177:13.

24 Rice Dep. 176:23-24.
         Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 18 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 14 of 28


McGucken, this is no different than another publication calling him up to license his image for their

article on Death Valley. The use here is for a reason that every photographer knows well; articles

with images sell better than those without. In fact, to show how non-essential McGucken’s image is

to this story, Newsweek still retains the story online without McGucken’s image even today.25 Any

image will do; that is clearly not the case in the scenarios described by the fair use statutes.

         As previously discussed, the license is at the heart of the world of photography. The ability

to exchange his license of his image for value allows McGucken to continue creating works. In the

four-factor analysis, the fourth factor questions, “whether, if the challenged use becomes

widespread, it will adversely affect the potential market for the copyrighted work.”26 McGucken

works in at least two markets: the fine art print market and the editorial licensing market. Those who

would buy a print of this work may very well be less inclined to do so if the use that Newsweek

made was widespread. Likewise, in the photography industry, exclusivity and retention of control of

where your image is placed is critical to negotiating current and future rates for that image. Put

simply, it is generally true that the less a work is exploited (or exploited in certain markets) the more

value it retains. The ASMP Professional Business Practices in Photography book and associated

resources devote pages to the parameters of exclusivity, and the axiomatic principle that the more

exclusive a work, the higher a fee can be negotiated.27 It is McGucken’s right to choose when and

how to sell his work. In a very real sense, uses such as Newsweek’s assist in devaluing the image at

issue.


25 HUGE LAKE APPEARS IN DEATH VALLEY, ONE OF THE HOTTEST, DRIEST PLACES ON EARTH,
Newsweek, https://www.newsweek.com/death-valley-lake-california-flooding-rain-winter-storm-1362695
(last visited April 1, 2021).
26 Bill Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 613 (2d Cir. 2006).

27 See, e.g., AMERICAN SOCIETY OF MEDIA PHOTOGRAPHERS, Professional Business Practices in Photography

353-354 (7th ed. 2008).
        Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 19 of 33
Expert Report of Thomas Maddrey
Elliot McGucken v. Newsweek, LLC, et. al.
April 1, 2021
Page 15 of 28


    VII.      CONCLUSION

         Based on the above, my experience in the industry, and the materials provided to me to date,

it is my opinion that Newsweek infringed on the copyright of McGucken by displaying his image on

their site via “embedding”, failed to follow industry standards and practices (including their own

written policies) when displaying the image without the creator’s permission or consent, and that the

article in question was not a “transformative” use as it would be applied to the professional

photography industry, but did harm McGucken’s current and future market by depriving him of the

right to control the display and distribution of his work.

    VIII. RIGHT TO SUPPLEMENT

         If further testimony or document production occurs, or if any expert testimony is offered to

support Defendant’s defenses and counterclaims, I respectfully reserve the right to supplement this

Report or provide rebuttal testimony at the request of McGucken.



                                                        Respectfully submitted,




Date:       April 1, 2021

                                                        Thomas Maddrey
Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 20 of 33




             Appendix 1
 Curriculum Vitae of Thomas Maddrey




                                16
     Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 21 of 33




                                      Thomas Maddrey
                                      Curriculum Vitae

Contact Information

      6333 E. Mockingbird Ln.
      Ste. 167-476
      Dallas, TX 75214
      tbm@maddreyconsulting.com
      214-702-9862

About Thomas Maddrey

      Thomas Maddrey is the General Counsel and Head of National Content and Education for
      the American Society of Media Photographers, one of the oldest and largest commercial
      photography trade associations in the United States. Previously, he was the founding
      member and principal attorney at Maddrey PLLC, a boutique copyright, art, and
      photography firm in Dallas, TX. Thomas is a member in good standing of the Bar of the
      Supreme Court of the United States, the Bar of the 2nd, 4th, 5th, and 9th Circuit Courts of
      Appeals, and the State of Texas.

      Prior to becoming an attorney, Thomas was a professional commercial, editorial, and fine art
      photographer and photographic educator. He founded his own photography company, Tom
      Maddrey Images, as well as the Eclipse Photography Institute, an online and retail company
      that created courses and materials for working photographers. Thomas was trained at the
      Brooks Institute of Photography in Santa Barbara, CA.

      In his role as General Counsel for ASMP, he has worked with over 150 photographers in the
      last calendar year to help answer and guide them in areas such as licensing, copyright,
      contracts, and business development. In his prior legal practice, he worked with over a
      hundred companies and authors in their copyright and general business matters. A regular
      author and educator both for the general public as well as other attorneys, Thomas also has
      been the lead or co-author and counsel of record on multiple appellate and U.S. Supreme
      Court amicus briefs in cases related to copyright and photography. His article
      “Photographers, Creators, and the Changing Needs of Copyright Law” has been cited by the
      Vanderbilt Journal of Entertainment and Technology Law, the Minnesota Journal of Law,
      and the Capital University Law Review, among others. He is regularly sought for interviews
      by Bloomberg Law and Law360 on copyright and photography matters.




                                               17
      Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 22 of 33



Work + Professional Experience

American Society of Media Photographers                                                Bethesda, MD
      General Counsel and Head of National Content & Education, March 2021 - Present
      External General Counsel, July 2016 – March 2021
  • Work with more than 3500 professional commercial photographers to provide guidance on
      copyright, licensing, contract and other industry-specific topics.
  • Maintain and organize all judicial and legislative advocacy activities related to photographic
      and copyright industries.

Maddrey PLLC                                                                              Dallas, TX
   Founder // Principal Attorney, August 2015 – March 2021
   • Founded full-service law firm dedicated to helping the “creative” community including
      photographers, visual artists, museums, collectors, galleries, and entrepreneurs and start-up
      companies.
   • Focuses on copyright law, art law, and photography-specific clients.

Harrison & Hull, LLP                                                                McKinney, TX
       Attorney, May 2013 – August 2015

Eclipse Photography Institute                                                          Dallas, TX
    CEO + Co-Founder, 2009 – 2011
    • Established retail and online education portal for photographic community specializing in
        technical, marketing, and business training through DVD’s and on-demand videos and
        courses.

Tom Maddrey Images                                           Dallas, TX and Santa Barbara, CA
  Principal + Founder, 2006 – 2010
  • Established commercial and fine art photography business specializing in editorial images.
  • Taught individuals through workshops and seminars throughout the U.S. and Canada.


Amicus + Appellate Briefs Published

   The Supreme Court of the United States Amicus Briefs

       Amicus Brief of American Society of Media Photographers, Inc. and California Society of
       Entertainment Lawyers Joined by Five Other Creator Rights Groups in Support of
       Petitioner., Unicolors, Inc. v. H&M Hennes & Mauritz, L.P., et al. 959 F.3d 1194 (9th Cir.
       2020) (No. 20-915)



                                                18
  Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 23 of 33




       •   Co-Author

   Amicus Curiae Brief in Support of Petitioner, Geophysical Service, Inc. v. TGS-NOPEC
   Geophysical Co., 2020 WL 2621718 (2020) (No. 19-873) (Cert. Denied).
     • Counsel of Record and Co-Author

   Brief for the American Society of Media Photographers, Inc. and the National Press
   Photographers Association as Amicus Curiae in Support of Petitioners, Allen v. Cooper, 140
   S.Ct. 994 (2020) (No. 18-877).
      • Counsel of Record and Co-Author

   Amicus Curiae Brief for American Society of Media Photographers, Inc., California Society
   of Entertainment Lawyers, American Photographic Artists, and Association of Real Estate
   Photographers in Support of Petitioner, Gold Value International Textile, Inc. v. Sanctuary
   Clothing, LLC, 140 S.Ct. 1294 (2020) (No. 19-708) (Cert. Denied).
      • Counsel of Record and Co-Author

   Brief for The American Society of Media Photographers, Inc. and The National Press
   Photographers Association as Amici Curiae in Support of Petitioner, Rentmeester v. Nike,
   139 S.Ct. 1375 (2019) (No. 18-728) (Cert. Denied).
      • Co-Author

Federal Court Appellate Amicus Briefs

   Brief for Amicus Curiae The American Society of Media Photographers, Inc., in Support of
   Defendants-Counter-Claimants-Appellants, The Andy Warhol Foundation for the Visual
   Arts, Inc. v. Lynn Goldsmith and Lynn Goldsmith, LTD., 382 F.Supp.3d 312 (S.D. New
   York 2019) (2nd Cir, No. 19-2420).
      • Counsel of Record and Co-Author

   Brief for Amicus Curiae The American Society of Media Photographers, Inc. in Support of
   Appellants, American Society of Journalists and Authors, Inc. and National Press
   Photographers Association v. Xavier Becerra, 2020 WL 1434933 (C.D. Cal 2019) (9th Cir,
   No. 20-55408).
      • Counsel of Record and Sole Author

   Brief for Amicus Curiae American Society of Media Photographers, Inc. and National Press
   Photographers Association in Support of Plaintiff-Appellant, Brammer v. Violent Hues, 922
   F.3d 255 (E.D. Va. 2019) (4th Cir., No. 18-1763).
      • Co-Author



                                            19
      Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 24 of 33




   State Court Appellate Amicus Briefs

       Amicus Brief of the National Press Photographers Association and the American Society of
       Media Photographers in Support of the Petition for Review, Jim Olive Photography v.
       University of Houston System, (Cause No. 01-18-00534-cv) (Tex. 2019) (No. 19-0605).
         • Co-Author


Selected Publications

American Society of Media Photographers, Feature Articles (Various)
      2016 - Present

Thomas B. Maddrey, Photography, Creators, and the Changing Needs of Copyright Law, 16 SMU
Sci. & Tech. L. Rev. 501 (2013).

Thomas Maddrey, Does Mitigation Matter in Copyright Infringement Suits? The Fifth Circuit
Weighs In, Dallas Bar Association, Headnotes March 2021 (Forthcoming).

Thomas Maddrey, Copyright in the Age of Social Media, Dallas Bar Association Headnotes, March
2020.

Thomas Maddrey, How the Music Modernization Act Changes the Law, Dallas Bar Association
Headnotes, March 2019.

Thomas Maddrey, Media Licensing Tips and Pitfalls, Dallas Bar Association Headnotes, March
2018.

Thomas Maddrey, Copyright Infringement – Pre-Litigation Checklist, Dallas Bar Association
Headnotes, March 2018.

Thomas B. Maddrey and Sammetria Goodson, Transformative Use v. Derivative Use: Will the
Outcome of a Recent Lawsuit Test the Limits of Fair Use Doctrine, or Result in a Free-For-All?,
American Society of Media Photographers, September 2017.

Thomas B. Maddrey, Copyright Registration Basics, Artists Uprising, August 2017.

Thomas B. Maddrey, Copyright: A Primer, Artists Uprising, August 2017.




                                                20
      Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 25 of 33



Professional Associations

   Board Member
      • The Copyright Alliance
      • Arts Counsel Texas (Executive Committee)
      • The Dallas Opera (Executive Committee)
      • Entertainment, Art, and Sports Law Section, Dallas Bar Association (Vice-Chair)

   Designated Representative
      • Authors Coalition of America
      • Coalition of Visual Artists

   Member in Good Standing:
     • The Copyright Society of the United States
     • Dallas Bar Association
     • Dallas Association of Young Lawyers
     • Texas Bar Association
     • American Bar Association
     • American Society of Media Photographers
     • Professional Photographers of America


Selected Speaking Engagements

Thomas Maddrey has taught webinars and continuing legal education (CLE) courses, presented at
conferences, and been featured in live and recorded programming at least 100 times in his career.
Below is a sampling of some of his recent and past engagements. Approximately eight months a
year, Thomas presents an educational lunchtime program for artists through Arts Counsel Texas,
and in his role at ASMP, he conducts between 10-30 webinars each year.

       (2020) Featured Speaker, Copyright Year in Review, 58th Annual Conference on Intellectual
       Property Law, Center for American and International Law.

       (2020) Featured Speaker, Instagram, Photography, and Automatic Sublicenses CLE
       Program, Dallas Bar Association.

       (2019) Moderator, Law and Opera CLE Program, The Dallas Opera.

       (2019) Panelist, The State of Art Law in Texas CLE Program, Dallas Bar Association.



                                                21
      Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 26 of 33




       (2019) Featured Speaker, Copyright in the Arts, 57th Annual Conference on Intellectual
       Property Law, Center for American and International Law.

       (2017) Creator / Featured Speaker, Art Law Boot Camp CLE Program, Dallas Bar
       Association.


Academic History

SMU Dedman School of Law                                                                Dallas, TX
  Juris Doctor, May 2014
  • Articles Editor, SMU Science and Technology Law Journal

University of Texas at Dallas                                                           Dallas, TX
   Bachelor of Science in Business Administration, December 2009

Brooks Institute                                                                Santa Barbara, CA
   Bachelor of Arts in Photography, Cum Laude, December 2005


Selected Press

Allen Murabayashi, Advice on Handling Contract Cancellations for Photographers, PetaPixel
(March 25, 2020), https://petapixel.com/2020/03/25/advice-on-handling-contract-cancellations-
for-photographers/.

Kyle Jahner, Mercedes Fight with Muralists Test Building Copyright Bounds, Bloomberg Law (April
23, 2019, 11:35 AM), https://news.bloomberglaw.com/ip-law/mercedes-fight-with-muralists-tests-
building-copyright-bounds.

Greg Mocker, Pictures of Art Structure at Hudson Yards Become Subject of Controversy, Scripps
Media, Inc. (March 20, 2019, 11:48 PM), https://www.pix11.com/2019/03/20/pictures-of-art-
structure-at-hudson-yards-become-subject-of-controversy/.

Kyle Jahner, Nike ‘Jumpman’ Logo Takes Center Court in Photo Copyright Fight, Bloomberg Law
(December 17, 2018, 10:06 AM), https://news.bloomberglaw.com/ip-law/nike-jumpman-logo-
takes-center-court-in-photo-copyright-fight.

Photogs Ask 9th Circ. To Rethink Nike’s ‘Jumpman’ IP Win, Law360 (April 25, 2018, 7:52 PM),
https://www.law360.com/articles/1037386/photogs-ask-9th-circ-to-rethink-nike-s-jumpman-ip-win.



                                               22
      Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 27 of 33




Brenda Sapino Jefferys, Art Law May Be the Next Big Thing In Texas, Texas Lawyer (May 1, 2017,
4:00 AM), https://www.law.com/texaslawyer/almID/1202784994164/Art-Law-May-Be-the-Next-
Big-Thing-in-Texas/?slreturn=20200814143351.




                                              23
Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 28 of 33




                   Appendix 2
               Materials Considered




                                24
     Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 29 of 33




                              Materials Considered
   Type                               Description                               Reference
Complaint     Plaintiff’s First Amended Complaint.                          N/A
Answer        Defendant’s Answer to Plaintiff’s Amended Complaint.          N/A
              Courts Opinion and Order on Defendant’s Motion to             Docket Document
Opinion
              Dismiss. (June 1, 2020)                                       No. 35
              Court’s Opinion and Order on Defendant’s Motion for           Docket Document
Opinion
              Partial Reconsideration. (October 19, 2020)                   No. 41
                                                                            Bates No.
Documents
              Documents Produced by Plaintiff.                              MCGUCKEN000
Produced
                                                                            001-105
Documents                                                                   Bates No.
              Documents Produced by Defendant.
Produced                                                                    NEWS000001-304
              Defendant’s Objections and Responses to Plaintiff’s First
Discovery                                                                   N/A
              Set of Requests for Production of Documents.
              Defendant’s Responses and Objections to Plaintiff’s First
Discovery                                                                   N/A
              Set of Requests for Admission.
              Defendant’s Answers and Objections to Plaintiff’s First Set
Discovery                                                                   N/A
              of Interrogatories.
              Defendant’s Answers and Objections to Plaintiff’s Second
Discovery                                                                   N/A
              Set of Interrogatories.
              Defendant’s Responses and Objections to Plaintiff’s
Discovery                                                                   N/A
              Second Set of Requests for Admission.
              Defendant’s Memorandum of Law in Support of Its           Docket Document
Memorandum
              Motion to Dismiss Plaintiff’s Amended Complaint.          No. 21
                                                                        Docket Document
Declaration   Declaration of Nancy E. Wolff.
                                                                        No. 22 to 22-10
                                                                        Docket Document
Motion        Plaintiff’s Opposition to Defendant’s Motion to Dismiss.
                                                                        No. 26
                                                                        Docket Document
Declaration   Declaration of Scott Allen Burroughs.
                                                                        No. 27 to 27-6
              Plaintiff’s Supplemental Opposition to Defendant’s Motion Docket Document
Motion
              to Dismiss                                                No. 28-1
              Defendant’s Reply Memorandum of Law in Further
                                                                        Docket Document
Memorandum    Support of Its Motion to Dismiss Plaintiff’s Amended
                                                                        No. 34
              Complaint.
              Defendant’s Memorandum of Law in Support of Its           Docket Document
Memorandum
              Motion for Reargument and Reconsideration.                No. 37




                                            25
       Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 30 of 33




               Plaintiff’s Opposition to Defendant’s Motion for           Docket Document
Motion
               Reconsideration.                                           No. 39
               Defendant’s Reply Memorandum of Law in Further
                                                                          Docket Document
Memorandum     Support of Its Motion for Reargument and
                                                                          No. 40
               Reconsideration.
               Amended Notice of Deposition of Newsweek Digital
Notice                                                                    N/A
               LLC’s Person Most Qualified
Deposition
               Deposition of James Etherington-Smith                      N/A
Transcript
Deposition
               Deposition of Diane Rice                                   N/A
Transcript
               AMERICAN SOCIETY OF MEDIA PHOTOGRAPHERS,
Book           Professional Business Practices in Photography (7th ed.    N/A
               2008).
               ELIOTT MCGUCKEN FINE ART PHOTOGRAPHY,
Website                                                                   N/A
               https://www.emcgucken.com/ (last visited April 1, 2021).
               INSTAGRAM BY THE NUMBERS: STATS, DEMOGRAPHICS &
Website        FUN FACTS, https://www.omnicoreagency.com/instagram-       N/A
               statistics/ (last visited April 1, 2021).
               FACEBOOK FOR BUSINESS,
Website        https://www.facebook.com/business/marketing/instagra       N/A
               m# (last visited April 1, 2021).
               Instagram by the Numbers: Stats, Demographics & Fun
Website        Facts. https://www.omnicoreagency.com/instagram-           N/A
               statistics/ (last visited April 1, 2021).
               SOCIAL MEDIA FACT SHEET,
Website        https://www.pewresearch.org/internet/fact-sheet/social-    N/A
               media/ (last visited April 1, 2021).
               AMERICAN SOCIETY OF MEDIA PHOTOGRAPHERS.
Website                                                                   N/A
               http://www.asmp.org (last visited April 1, 2021).




                                           26
Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 31 of 33




                    Appendix 3
                Subject Photograph




                                27
Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 32 of 33




         Case 1:19-cv-09617-KPF Document 17-1 Filed 01/24/20 Page 2 of 2




                              Subject Photograph:




                                  Subject Post:




                                       28
      Case 1:19-cv-09617-KPF Document 60-10 Filed 05/21/21 Page 33 of 33




                              CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2021, I caused to be served a true and correct copy of the

foregoing PLAINTIFF’S RULE 26(a)(2) INITIAL EXPERT DISCLOSURES on

Defendant’s counsel of record via email, as follows:

                                         Nancy Wolff
                                       NWolff@cdas.com

                                          Sara Gates
                                       SGates@cdas.com

                        Attorneys for Defendant Newsweek Digital LLC



Date: April 1, 2021                  By:     _____________________
                                             Scott Alan Burroughs, Esq.
                                             Laura M. Zaharia, Esq.
                                             DONIGER / BURROUGHS
                                             Attorneys for Plaintiff




                       PLAINTIFF’S RULE 26(a)(2) INITIAL EXPERT DISCLOSURES
